After signing a decree dissolving the bonds of matrimony between John W. Walker and Ruth P. Walker, Judge Bryson made an order on 21 December, 1923, awarding to the plaintiff the custody of a son and to the defendant the custody of Margaret Walker, an infant daughter, and adjudged that John W. Walker pay for the maintenance and support of his infant daughter certain stated sums in monthly installments until she arrived at the age of 21 years; also that he execute a sufficient bond in the sum of $7,500 with a bonding company licensed to do business in North Carolina conditioned for the faithful performance of his duties and the payment of said amounts. The cause was retained with leave to the parties to apply for a modification of the order.
At a special term held in December, 1923, Judge McElroy on motion of the plaintiff modified the order so as to permit the plaintiff to give a personal bond instead of one in a bonding company. The bond was executed by the plaintiff as principal and by H. N. Wells and J. B. Carringer as sureties. H. N. Wells is dead and Frank E. Haynes, H. V. Wells, and Mrs. Margaret Wells are his executors. J. B. Carringer is insolvent.
The plaintiff made the payments for the benefit of his infant daughter until October, 1931, since which time he has not complied with said order or made payment of any installment. Upon failure of the plaintiff to comply with the former order of the court the defendant made a motion in the cause for a renewal of the plaintiff's bond, and upon affidavits filed by the plaintiff, the defendant, the receiver and one of the executors, Judge Stack made an order that the plaintiff and his receiver, and J. B. Carringer and the executors of H. N. Wells, deceased, pay the defendant for the maintenance and support of Margaret Walker the sum of $175, the installments due and unpaid, that the receiver pay the same out of any money, property, or effects of the plaintiff, and that if payment should not be made within 20 days from 14 April, 1932, by the plaintiff or his receiver, execution should issue against Carringer, surety, and proper steps should be taken against the executors of H. N. Wells, who also was a surety. It was further adjudged that the homestead and personal property exemptions of the plaintiff, when allotted, should be specifically charged with the payment of said amounts; that the plaintiff *Page 212 
should make payment within 20 days from 14 April, 1932; and that the amount of the payments to be made from 2 April, 1932, to 2 April, 1935, be reduced to $10 per month, but that this reduction should not be allowed unless the sum of $175 was paid within 20 days from 14 April, 1932.
D. H. Tillitt, receiver of John W. Walker, and J. B. Carringer, and the executors of H. N. Wells excepted to the foregoing judgment and appealed to the Supreme Court.
Upon the trial of an issue of fact by the court its decision shall be given in writing and shall contain a separate statement of the facts found and the conclusions of law. C. S., 569; Eley v. R. R., 165 N.C. 78. Conceding for the present purpose that the principle applies when mixed questions of fact and law are involved (Foushee v. Pattershall, 67 N.C. 453) we think there is no substantial difference between the parties as to the facts upon which the controversy is to be determined.
The plaintiff did not appeal. The sums assessed against him are a debt of record and may be enforced by attachment in proper cases or by the milder form of a fieri facias. Wood v. Wood, 61 N.C. 538; Sanders v.Sanders, 167 N.C. 317. By its first order the court retained the cause subject to the right of either party at any time to apply for a modification of the order, and pursuant to this provision Judge Stack made the sums assessed a charge on the plaintiff's homestead and personal property exemptions when allotted. The modification was authorized by statute as well as by the order of the court. C. S., 1664. As remarked inSanders v. Sanders, supra, if the maintenance of the child had not been declared a charge on the plaintiff's land "the decree might be made a nullity."
While the amount allowed for the support and maintenance of the infant is an obligation of record growing out of an appropriation or allotment under the police power (Davis v. Bass, 188 N.C. 200, 208), it is not an ordinary debt in the sense of a financial obligation against which the plaintiff may claim his homestead and personal property exemptions. This principle which has been applied to cases involving alimony or subsistence for the wife is also applicable to those which involve the support and maintenance of minor children. Pain v. Pain, 80 N.C. 322; Anderson v.Anderson, 183 N.C. 139; Holton v. Holton, 186 N.C. 355; Sanders v.Sanders, supra; C. S., 1664. *Page 213 
The duty of a father to support his minor child is correlative with the father's right to the custody, control, and earnings of the child. 20 R. C. L., 622; Walker v. Crowder, 37 N.C. 478; Hagler v. McCombs, 66 N.C. 346,351; Burke v. Turner, 85 N.C. 500, 504; Sanders v. Sanders, 167 N.C. 319. The plaintiff's receiver filed an answer to the rule to show cause why he should not be required to pay the overdue payments out of the trust estate and therein admitted that the assets estimated at their reasonable market value are in excess of the plaintiff's liabilities. In view of this admission it is not necessary to consider the question whether the plaintiff's exemptions must be exhausted before resort is had to the assets in the hands of the receiver. We need only say that we find no error in the order affecting the plaintiff and the receiver of his estate. The plaintiff's estate has not been committed to a trustee in bankruptcy but to a receiver appointed by the Superior Court of Cherokee County.
It is contended that the liability of the sureties on the bond can be adjudged, if at all, only by an independent action and not by a motion in the cause. It is true that a new action is the mode of testing a final decree which has been carried into effect. Rawles v. Carter, 119 N.C. 596;Sledge v. Elliott, 116 N.C. 712; England v. Garner, 84 N.C. 212. In this case, however, not only was the action retained subject to further orders and decrees; it was provided that the plaintiff should make monthly payments to the mother of the child, and the condition of the bond was the plaintiff's compliance with the order. The mother was therefore an interested party. The action was not finally disposed of by the first decree, and a motion in the cause is the proper remedy.
The order in regard to the surviving surety and the executors of the deceased surety is free from error.
We do not understand that the order contemplates an immediate attachment against the plaintiff in case of his inability or failure to make the outstanding payments, for on this question he would be entitled to a specific hearing, or that the order contemplates duplicate payments by all the appellants. When the case goes back the court may grant a reasonable extension of time within which the past-due payments may be made, and as modified in this respect the judgment is affirmed.
Modified and affirmed. *Page 214